DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 13 is objected to because of the following informality:  The phrase “further associated has a first speed” should be replaced with a phrase, such as -- further associated with a first speed -- for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	There is no support in the original disclosure for the controller having the claimed “maximum target air pressure” and being “adapted to prevent increasing the target air pressure above the maximum target air pressure”.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medley et al. (US 2013/0282232 A1; hereinafter “Medley”; previously cited and applied).
	Medley discloses a central tire inflation system configured to monitor and maintain an air pressure on at least one tire 1006 on a wheel 16 of a vehicle (Abstract) comprising: a housing (comprised of cap 690, casing 612 and main body 648 as shown in Figs. 27-30) operably coupled to the wheel (evident from Fig. 5 and paragraph [0110]) and having a plurality of walls and a bottom forming an interior volume (Fig. 30); a controller 500 having a target air pressure and adapted to control a valve (valve poppet 650 shown in Fig. 30; paragraph [0111]) to maintain an actual air pressure within the tires of the vehicle at the target air pressure (paragraphs [0057] and [0117]); the valve carried in the interior volume of the housing (Fig. 30) and configured to receive a signal from the controller to direct air flow as required into or out of the tires to adjust the actual air pressure (paragraphs [0057] and [0117]), the valve being operably coupled to the controller (paragraph [0117]); and a graphical display (505, 550; Figs. 21 and 22) in electrical communication with the controller (paragraph [0086]; Fig. 22) and comprising: a first icon (picture or icon shown in Fig. 21 associated with a first given one of switches 502b-502d) associated with a first value of the target air pressure (paragraphs [0087-0089]), a second icon (picture or icon shown in Fig. 21 associated with a second given one of switches 502b-502d) associated with a second value of the target air pressure (paragraphs [0087-0089]), and wherein the graphical display is adapted to receive a user selection (paragraph [0087]) of the first icon or the second icon and provide the controller an indication (position of switch; paragraph [0087]) when either the first icon or the second icon is selected; wherein the controller sets the target air pressure to the first value when the first icon is selected (paragraphs [0087-0088]); and wherein the controller sets the target air pressure to the second value when the second icon is selected (paragraphs [0087-0088]); further comprising an air pressure sensor 667 carried by the housing and operable to detect the actual air pressure of the at least one tire of the vehicle (paragraph [0114]); wherein the graphical display is adapted to display the actual tire pressure (paragraph [0090]); wherein the first icon is associated with a first terrain 502B and the second icon is associated with a second terrain 502B (Fig. 21; paragraphs [0087-0088]); wherein the first icon is associated with a first vehicle load 502C and the second icon is associated with a second vehicle load 502C (Fig. 21; paragraph [0088]); wherein the first icon is associated with a first mode, having a first terrain 502B and first vehicle load 502C (Fig. 21; paragraph [0088]), and the second icon is associated with a second mode, having a second terrain 502B and second vehicle load 502C (Fig. 21; paragraph [0088]); further comprising a speed measuring device 1200 adapted to provide a vehicle speed to the controller (Fig. 2; paragraph [0090]); and wherein the graphical display is adapted to display the vehicle speed (evident from paragraphs [0076] and [0090]); wherein the first icon is further associated has a first speed and the second icon is further associated with a second speed (evident from at least paragraphs [0087] and [0090]); wherein the controller has a maximum speed; wherein the controller sets the maximum speed to the first speed when the first icon is selected; wherein the controller sets the maximum speed to the second speed when the second icon is selected (evident from at least paragraphs [0087] and [0090]); and wherein the graphical display is adapted to display a warning 504B when the vehicle speed exceeds the maximum speed (paragraph [0090]).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Medley in view of Olney (US 5,452,753).
	Medley implicitly discloses its controller comprising maximum and minimum target air pressures (note at least paragraphs [0082-0087] and [0106]) such that it is adapted to prevent increasing the target air pressure above the maximum target air pressure and to prevent decreasing the target air pressure below the minimum target air pressure, respectively.  Although Medley further teaches the use of an increase adjustment button 1400 adapted to receive a user selection and provide the controller an indication to increase the target air pressure and a decrease adjustment button 1500 adapted to receive a user selection and provide the controller an indication to decrease the target air pressure (Fig. 21; paragraph [0093]), Medley fails to expressly disclose these increase and decrease adjustment buttons being icons on the graphical display.
	Olney, however, teaches a tire inflation system that includes icons 42, 44 on a graphical display related to increasing and decreasing, respectively, the target air pressure (Fig. 3; lines 19-35 of col. 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the central tire inflation system of Medley by substituting its increase and decrease adjustment buttons for increase and decrease adjustment button icons on the graphical display, such as taught by Olney, as a well-known alternative arrangement that would provide predictable results for easily allowing a user to manually increase or decrease the target air pressure as desired.

Response to Arguments
11.	Applicant’s arguments in view of the claim amendments, filed 16 May 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 112(a) for claim 5, and under both 35 USC 102(a)(1) and 35 USC 103 in view of the prior art (Medley and Olney) for claims 1-20, as noted above.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617